      Case 1:20-cv-10619-LTS-BCM Document 20 Filed 07/29/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 SEAN RODRIGUEZ,
                Plaintiff,                           20-CV-10619 (LTS) (BCM)
        -against-                                    21-CV-01166 (LTS) (BCM)
 UNITED STATES OF AMERICA,
                                                     ORDER
             Defendant.

 TREVOR GAYLE, et al.,
                Plaintiffs,
        -against-
                                                                                     7/29/21
 UNITED STATES OF AMERICA, et al.,

               Defendants.

BARBARA MOSES, United States Magistrate Judge.

       In light of the recent consolidation of the above-titled cases, the August 16, 2021

conference in Rodriguez, 20-CV-10619, is ADJOURNED sine die. The Court will schedule a

joint status conference once all defendants have answered.

Dated: New York, New York
       July 29, 2021
                                             SO ORDERED.



                                             ________________________________
                                             BARBARA MOSES
                                             United States Magistrate Judge
